UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-24293 LMI AEROSPACE, INC. (Exact name of registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 43-1309065 (I.R.S. Employer Identification No.) 411 Fountain Lakes Blvd. St. Charles, Missouri (Address of principal executive offices) (Zip Code) (636) 946-6525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On November 1, 2012, there were 12,002,139 shares of our common stock, par value $0.02 per share, outstanding. 1 LMI AEROSPACE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDING SEPTEMBER 30, 2012 PART I.FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited). Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011. 3 Condensed Consolidated Statements of Comprehensive Income for the three months and nine months ended September 30, 2012 and 2011. 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011. 5 Notes to Condensed Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 20 Item1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 SIGNATURE PAGE 21 EXHIBIT INDEX 22 2 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements. LMI Aerospace, Inc. Condensed Consolidated Balance Sheets (Amounts in thousands, except share and per share data) (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $261 at September 30, 2012 and $359 at December 31, 2011 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Current installments of long-term debt 29 Total current liabilities Long-term liabilities: Long-term debt, less current installments - Other long-term liabilities Deferred income taxes Total long-term liabilities Shareholders’ equity: Common stock, $0.02 par value per share; authorized 28,000,000 shares: issued 12,095,101 and 12,123,992 shares at September 30, 2012 and December 31, 2011, respectively Preferred stock, $0.02 par value per share; authorized 2,000,000 shares; none issued at either date - - Additional paid-in capital Accumulated other comprehensive loss ) - Treasury stock, at cost, 95,962 shares at September 30, 2012 and 249,082 shares at December 31, 2011 ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents LMI Aerospace, Inc. Condensed Consolidated Statements of Comprehensive Income (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Sales and service revenue Product sales $ Service revenue Net sales Cost of sales and service revenue Cost of product sales Cost of service revenue Cost of sales Gross profit Selling, general and administrative expenses Income from operations Other income (expense): Interest expense ) Other, net ) ) Total other expense ) Income before income taxes Provision for income taxes Net income Other comprehensive income Foreign currency translation adjustment ) - ) - Total comprehensive income $ Amounts per common share: Net income per common share $ Net income per common share assuming dilution $ Weighted average common shares outstanding Weighted average dilutive common sharesoutstanding See accompanying notes to condensed consolidated financial statements. 4 Table of Contents LMI Aerospace, Inc. Condensed Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Intangible asset impairment - Contingent consideration write-off - ) Restricted stock compensation Inventory reserves ) Deferred taxes ) ) Other noncash items ) (5 ) Changes in operating assets and liabilities, net of acquisition: Trade accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Current income taxes Accounts payable ) Accrued expenses Net cash provided by operating activities Investing activities: Additions to property, plant and equipment ) ) Acquisition, net of cash acquired ) - Other, net 88 (9 ) Net cash used by investing activities ) ) Financing activities: Advances from long-term debt and notes payable - Principal payments on long-term debt and notes payable ) ) Advances on swingline under credit agreement - Payments on swingline under credit agreement ) - Changes in outstanding checks in excess of bank deposits - Other, net 73 46 Net cash provided by (used by) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of quarter $ $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents LMI Aerospace, Inc. Notes to Condensed Consolidated Financial Statements (Dollar amounts in thousands, except share and per share data) (Unaudited) September 30, 2012 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The year-end condensed balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair representation have been included.Operating results for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.These financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the Securities and Exchange Commission. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions.These estimates and assumptions affect the reported amounts in the financial statements and accompanying notes.Actual results could differ from these estimates. Reclassifications Certain reclassifications have been made to prior period financial statements in order to conform to current period presentation. Recent Accounting Standards In July 2012, an update was made by the Financial Accounting Standards Board (“FASB”) to reduce the cost and complexity related to testing of indefinite-lived intangible asset impairment.This amendment allows an entity the option to make a qualitative evaluation about the likelihood of indefinite-lived intangible asset impairment to determine whether it is necessary to perform the quantitative test.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued.The Company performs its annual indefinite-lived intangible asset impairment test during the fourth quarter.The adoption is not anticipated to have a significant impact on the Company’s consolidated financial statements. 2. Acquisition On August 7, 2012, the Company acquired all of the shares of capital stock of TASS Inc. (“TASS”), an after-market engineering and support services firm.Headquartered in Kirkland, Washington, TASS delivers engineering solutions to aircraft manufacturers, airlines, Maintenance, Repair and Overhaul companies and leasing companies worldwide.TASS has 60 employees with offices in Kirkland, WA, the United Kingdom and Australia.The acquisition was funded by internal cash and by entering into a $1,000 note payable and was accounted for under the acquisition method of accounting.Operating results of TASS have been included in the Company’s Engineering Services segment from the date of acquisition, and acquisition related costs of $383 were included in selling, general and administrative expense.The pro-forma operating results, as if the Company had completed the acquisition at the beginning of the periods presented, are not material to the Company’s operations and are not presented. Management believes the acquisition of TASS, together with other initiatives, will augment the Company’s long and successful history with Boeing products and provide the Company with a global presence in the aftermarket engineering arena.TASS also provides the Company the ability to internally source product support for parts manufactured by the Company in the global airline fleet. 6 Table of Contents LMI Aerospace, Inc. Notes to Condensed Consolidated Financial Statements (Dollar amounts in thousands, except share and per share data) (Unaudited) September 30, 2012 The Company performed a preliminary valuation analysis to determine amounts allocated to the acquired assets and assumed liabilities, including various intangible assets.The following table summarizes the purchase price allocation for TASS at the date of acquisition and is included in the Engineering Services segment: Cash acquired $ Accounts receivable Other assets Fixed assets Intangible assets Goodwill Current liabilities assumed ) Cost of acquisition $ Of the $2,247 acquired intangible assets, $1,876 was assigned to customer relationships with an original estimated useful life of 11.9 years; and the remaining $371 consists of trademarks and other intangibles and have a weighted average useful life of 2.9 years.The fair value of the customer relationships was determined using the discounted cash flow method.The fair value of the trademarks was determined using the relief from royalty method. 3. Assets and Liabilities Measured at Fair Value Fair Value is the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A fair value hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).The three levels of the fair value hierarchy are described below: Level 1: Quoted prices in active markets for identical assets or liabilities. Level 2: Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3: Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of assets or liabilities. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs.Fair values of the Company’s long-term obligations approximate their carrying values as the applicable interest rates approximate the current market rates. Following is a description of the valuation methodologies used for assets measured at fair value, which is included in cash and cash equivalents. Money market fund was fully liquidated during the third quarter to fund the TASS acquisition.There have been no changes in the methodologies used at September 30, 2012. Assets at Fair Value as of December 31, 2011 Recurring Fair Value Measurement: Total Level 1 Level 2 Level 3 Money market fund (1) $ $ $
